Citation Nr: 1533535	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for major depressive disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).    


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had initiated appeals concerning the RO's April 2012 denials of service connection for heart disease, hypertension, high cholesterol, bone disease, schizophrenia, and prostate cancer.  However, after the June 2013 statement of the case, his July 2013 VA Form 9 limited his appeal to service connection for major depression and PTSD and entitlement to a TDIU.    

The Board notes that the Veteran was represented by an agent; however, that representation was terminated in 2013.  

The issue of entitlement to service connection for major depression and PTSD, on its merits, as well as the issue of entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO last denied service connection for major depression and PTSD in January 2009.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final January 2009 decision denying service connection for major depression and PTSD, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  



CONCLUSIONS OF LAW

1.  The January 2009 RO decision denying service connection for major depressive disorder and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for major depressive disorder and PTSD based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These will not be further discussed at this time as the merits of the claims are not being decided.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to the matter of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO last denied service connection for major depressive disorder and PTSD in January 2009.  The Veteran was notified of the decision and of his appellate rights by a letter at that time.  He did not appeal, and no correspondence was received from him within one year following the January 2009 notice to him.  Moreover, no additional evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

At the time of the January 2009 rating decision, the RO noted that service connection had previously been denied for major depressive disorder because the evidence did not show that the Veteran had a chronically disabling depression that was either incurred in or aggravated by his service; and that no new treatment records had been received.  The RO denied service connection for PTSD noting that there was no credible evidence of an in-service stressor, nor a medical diagnosis of PTSD, nor a link established between current symptomatology and the claimed in-service stressor.  

At the time of the January 2009 decision, service treatment records showed that in November 1970, the Veteran was brought in markedly agitated and combative, even while restrained, and that he refused to give any history.  Companions said he was drinking Korean alcohol, and suddenly began to fight and break up the mess hall.  They reported that he was usually well restrained and able to hold his Korean alcohol.  He was given Thorazine and fell asleep.  The diagnosis was acute psychotic reaction, possibly toxic.  He was brought to a service hospital where it was reported that there had been no previous admissions.  He was admitted and diagnosed with acute alcohol intoxication. 

The Veteran was psychiatrically normal at the time of his December 1971 service discharge examination.  

Depression was diagnosed at a VA facility in March 2000.  

The evidence submitted since the last final decision in January 2009 is sufficient to reopen the claim.  The Veteran has stated in his July 2013 VA Form 9 that he was hospitalized 3 times in Korea for depression, that he was further hospitalized at Ft. Ord, California for major depression when he returned to the states, that he suffered from major depression after his release from service, and that he still suffers from major depressive disorder.  None of this was reported earlier.  This is evidence that could reasonably substantiate the claim if the claim were to be reopened, by triggering VA's duty to assist or through consideration of an alternative theory of entitlement, and so it meets the low threshold of new and material evidence mentioned in Shade above.  Accordingly, the claim is reopened.  Further action on this claim is being taken in the remand section of this decision.  



ORDER

The application to reopen the claim for service connection for major depressive disorder and PTSD is granted.  To this extent only, the appeal is allowed.  


REMAND

The Veteran indicated in July 2013 that he was hospitalized 3 times in Korea for depression, and that he was also hospitalized at Ft. Ord, California for major depression when he returned to the states.  He further indicated that he still suffers from major depressive disorder and is currently under the care of a psychiatrist at a VA hospital.  To date, only 1 report of hospitalization in service is shown, and this was reportedly for acute alcohol intoxication in Korea in November 1970.  In order to assist the Veteran with his claim, which has been reopened, action will be taken by the RO as indicated below, in order to assist the Veteran pursuant to 38 C.F.R. § 3.159 (2014).  

As the Veteran has pinned his hopes for the award of a TDIU on the success of his claim for service connection for a psychiatric disorder, as reflected by his July 2011 VA Form 21-8940 indicating that psychiatric disability renders him unemployable, appellate resolution of the issue of entitlement to TDIU is deferred pending completion of the action ordered below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any other additional service treatment records, including records of up to 3 or more service hospitalizations the Veteran had in Korea and at the Ft. Ord service hospital when he returned to the states after his tour in Korea.  Additionally, obtain any additional available VA medical records, including recent records of treatment mentioned by the Veteran in his July 2013 VA Form 9, and any records of psychiatric treatment which the Veteran received between service discharge in January 1972 and 2002.  

2.  After the above development is completed, the RO should schedule the Veteran for a VA psychiatric examination to determine the appropriate diagnosis for and etiology of his current psychiatric disorder.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current psychiatric disorder was manifest in service or is otherwise causally related to service?  The service records and all relevant post-service evidence should be considered, and detailed reasons for the opinion must be furnished. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


